Title: To Alexander Hamilton from Sylvanus Bourne, 10 May 1792
From: Bourne, Sylvanus
To: Hamilton, Alexander



Sir
Boston May 10th 1792

I am in this moment favoured with a letter from Mr Bourne informing of my having lost my Object in the mint Department & I’ll assure you my Dr Sir the impression on my feelings is severe indeed—as I presume you had not the least doubt of my success from your conversation last had with me. I have on the strength made arrangments which will result injuriously to me—such as borrowing some money &c & with freedom inform you that I am totally destitute of other plans or expectations but feel some relief from a clause in Mr Bourne’s letter where he mentions his opinion that I should obtain some other appointment. Of this you will please to inform me if within your cognizance, or give me a clerkship within your department—where I shall hope by my behaviour to merit your future notice to a better place.
My respected Sir—Suffer me to rest my hopes on your friendship & the incense of my gratitude shall never cease to burn.
I anxiously wait your answer & am with sentiments of respect & permit me to add personal attachment   Your Obedt Servt
Sylva Bourne
Excuse my innaccuracies which arise from an agitated mind.
 